Citation Nr: 0830877	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 
30 percent for Crohn's disease.

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected Crohn's disease.

3.  Entitlement to service connection for a left hand 
disability as secondary to service-connected Crohn's disease.

4.  Entitlement to service connection for a left ankle 
disability as secondary to service-connected Crohn's disease.

5.  Entitlement to service connection for a left elbow 
disability as secondary to service-connected Crohn's disease.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1979 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the veteran's 
claim for a disability rating greater than 30 percent for 
service-connected Crohn's disease and also denied the 
veteran's claims of service connection for a bilateral knee 
disability, a left hand disability, a left ankle disability, 
and a left elbow disability, each as secondary to service-
connected Crohn's disease.  This decision was issued to the 
veteran and her service representative in September 2002.  
The veteran disagreed with this decision in September 2003.  
She perfected a timely appeal in July 2004.  A Travel Board 
hearing was held at the RO before the undersigned in November 
2006.  

In May 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Without good cause, the veteran failed to report for VA 
examinations scheduled for the purpose of determining the 
current nature and severity of her service-connected Crohn's 
disease and the etiology of her claimed bilateral knee, left 
hand, left ankle, and left elbow disabilities.

3.  There is no competent medical evidence that the veteran's 
current bilateral knee chondromalacia patella could be 
related to an incident of or finding recorded during active 
service.

4.  There is no competent medical evidence that the veteran 
experiences any current disability from her complained of 
left hand, left ankle, or left elbow disabilities which could 
be related to an incident of or finding recorded during 
active service.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examinations 
deemed necessary to determine the current nature and severity 
of her service-connected Crohn's disease requires that this 
claim must be denied as a matter of law.  38 C.F.R. § 3.655 
(2007).

2.  Service connection for a bilateral knee disability as 
secondary to service-connected Crohn's disease is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.655 (2007).

3.  Service connection for a claimed left hand disability as 
secondary to service-connected Crohn's disease is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.655 (2007).

4.  Service connection for a claimed left ankle disability as 
secondary to service-connected Crohn's disease is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.655 (2007).

5.  Service connection for a claimed left elbow disability as 
secondary to service-connected Crohn's disease is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided the veteran with VCAA notice in March 
2002 prior to the August 2002 rating decision which denied 
the benefits sought on appeal; thus, this notice was timely.  
The RO also provided the appellant with notice of the Dingess 
requirements in March 2006.  Pursuant to the Board's May 2007 
remand, the RO provided the appellant with additional VCAA 
notice in June 2007.  Although this notice was provided after 
the August 2002 RO decision that is the subject of the 
current appeal, the Board notes that the claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification nor has any been shown.  As all of the 
veteran's claims are denied herein, no new disability ratings 
or effective dates for an award of benefits will be assigned.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, 19 Vet. 
App. at 473.

With respect to the veteran's claim for a disability rating 
greater than 30 percent for Crohn's disease, the Board 
observes that VCAA notice is not required because the issue 
presented involves a claim which cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that, where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  In this case, as will be explained 
below, the veteran failed to report for VA examinations 
scheduled for the purpose of determining the current nature 
of her service-connected Crohn's disease.  Thus, this claim 
must be denied as a matter of law.  See 38 C.F.R. § 3.655(a)-
(b) (2007).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran failed to report for multiple VA examinations in 
July 2007 and has not shown good cause for her failure to 
report for these examinations.  Letters from the RO dated in 
June and July 2007, as well as the August 2007 supplemental 
statement of the case (SSOC), all informed her that failure 
to report for a scheduled VA examination may have adverse 
consequences, including the possible denial of her claims.  
The June and July 2007 letters from the RO also afforded the 
veteran the opportunity to reschedule a VA examination but 
she failed to respond.  

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2007).  In view 
of the foregoing, the Board concludes that there is no duty 
to provide another examination or medical opinion.  And, as 
VA has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Increased Rating

The veteran contends that his service-connected Crohn's 
disease is more disabling than currently evaluated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

As noted above, in May 2007, the Board remanded the veteran's 
appeal for the scheduling of additional VA examinations.  The 
veteran was scheduled for these examinations in July 2007.  
She was advised of the adverse consequences of failing to 
appear for a VA examination without good cause by 
correspondence from the RO dated in June and in July 2007 and 
by the August 2007 SSOC.    

To date, the veteran has not responded to any of the 
correspondence sent to her since 2007 concerning her failure 
to report for multiple VA examinations scheduled in 
connection with her increased rating claim for Crohn's 
disease.  In the August 2007 SSOC, the AMC told the veteran 
that they had been notified of her failure to report and 
provided her information regarding the consequences of her 
failure to attend a scheduled VA examination.  The August 
2007 SSOC also was sent to the veteran's current 
representative, who responded in a post-remand brief received 
in April 2008 that the veteran might have been pregnant at 
the time of the scheduled examinations and could not report 
for VA examinations at that time due to her possible 
pregnancy but there was sufficient medical evidence of record 
to adjudicate the veteran's increased rating claim for 
Crohn's disease.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase or a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  In this case, neither 
the veteran nor her service representative has explained why 
she failed to report without good cause for multiple VA 
examinations.  The service representative's assertion that 
"the chaos surrounding such an upheaval" like the veteran's 
possible pregnancy at the time that she was scheduled for VA 
examination simply does not constitute good cause; there is 
no allegation that the veteran was hospitalized at the time 
she was scheduled for VA examination and it also is not clear 
whether or if she was pregnant at that time as well.

There is not sufficient medical evidence of record to 
adjudicate the veteran's increased rating claim for Crohn's 
disease.  Current examination findings are necessary to 
assess the nature and severity of her service-connected 
Crohn's disease.  As noted above, VA's duty to assist the 
veteran is not a one-way street.  The veteran also has an 
obligation to assist in the adjudication of her claims.  The 
veteran must be prepared to meet her obligations by 
cooperating with VA efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting her claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same. 38 
C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for multiple VA examinations 
scheduled in connection with her increased rating claim for 
Crohn's disease.  Consistent with 38 C.F.R. § 3.655(b), this 
claim must be denied.  Because the law is dispositive in this 
case, this claim must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994); see also VAOPGCPREC 5-04.

Secondary Service Connection

The veteran contends that she incurred bilateral knee, left 
hand, left ankle, and left elbow disabilities as a result of 
her service-connected Crohn's disease.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Because the veteran failed to report for VA examinations 
without good cause in July 2007, as discussed above, her 
original secondary service connection claims for bilateral 
knee, left hand, left ankle, and left elbow disabilities will 
be rated on the evidence of record.  See 38 C.F.R. 
§ 3.655(a)-(b) (2007).

A review of the veteran's service medical records indicates 
that, at her enlistment physical examination in October 1979, 
the veteran reported a history of broken bones which referred 
to a fractured nose prior to service.  Clinical evaluation 
was normal.  On outpatient treatment in March 1981, the 
veteran complained of left knee pain after physical training.  
Objective examination showed tenderness in the inferior 
patella of the left knee.  The assessment was possible 
chondromalacia of the left knee.  Clinical evaluation was 
unchanged on periodic physical examinations in April 1981 and 
in October 1982.  At her separation physical examination in 
July 1985, the veteran's history included "foot trouble."  
Clinical evaluation was unchanged.

The post-service medical evidence shows that, on VA 
examination in July 2002, the veteran's complaints included 
joint pain in the left elbow, left hand, left ankle, and both 
knees.  Her knees "tend to give way, they crack, and pop, 
and hurt and ache.  The ankles also pop, and hurt and ache.  
The left elbow occasionally has pain" and ached "from time 
to time.  The left hand does ache from time to time."  
Physical examination showed a full range of motion in the 
left elbow with no areas of tenderness, a full range of 
motion in the left hand with no crepitus, swelling, or 
limitation of motion, rotating the left ankle "in a circle 
sometimes produces grinding or popping" although there was a 
full range of motion, some crepitus with flexion and 
extension of the knees and a full range of motion in both 
knees.  The diagnoses were bilateral chondromalacia patella, 
left ankle strain, left elbow strain, and left hand pain, 
each not related to Crohn's disease.

On VA outpatient treatment in June 2004, the veteran's 
complaints included continued joint pain in the knees, 
wrists, and elbows.  The assessment included worsening joint 
pains which seemed consistent with irritable bowel disease 
(IBD) associated arthritis.  In a June 2004 addendum to this 
treatment note, the attending physician noted that the 
veteran "may have IBD related arthritis."

In May 2005, the veteran's complaints included some joint 
pain, mostly in her knees.  The assessment included 
osteoporosis.

In April 2006, the veteran's complaints included some joint 
pain, mostly in her knees.  The assessment was unchanged from 
May 2005.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a 
bilateral knee disability, a left hand disability, a left 
ankle disability, and for a left elbow disability, each as 
secondary to service-connected Crohn's disease.  A review of 
the evidence of record shows that, with the exception of in-
service treatment on one occasion for possible left knee 
chondromalacia, there were no complaints of or treatment for 
bilateral knee, left hand, left ankle, or left elbow 
disabilities during active service, including as a result of 
Crohn's disease.  It appears that, following service, the 
veteran first was treated for her claimed disabilities in 
July 2002, or almost 27 years after service separation in 
August 1985, when the VA examiner diagnosed bilateral 
chondromalacia patella of the knees, left ankle and left 
elbow strain, and left hand pain.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows complaints of and 
treatment for bilateral knee chondromalacia patella, left 
hand pain, and left ankle and left elbow strain.  The veteran 
also continues to complain of (unspecified) joint pain.  
Following VA examination in June 2002, the VA examiner 
concluded that the veteran's bilateral chondromalacia patella 
of the knees, left ankle strain, left elbow strain, and left 
hand pain all were less likely than not related to active 
service.  In this regard, the Board notes that pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  And, as noted above, the veteran failed to report 
for multiple VA examinations scheduled for the purpose of 
determining the nature and etiology of her bilateral knee, 
left hand, left ankle, and left elbow disabilities.  The 
evidence does not establish service connection for any of 
these claimed disabilities on a direct basis because there is 
no competent medical evidence, including a medical nexus 
opinion, linking the veteran's current bilateral knee 
chondromalacia patella or her claimed left hand, left ankle, 
or left elbow disabilities to an incident of or finding 
recorded during active service.  Without medical evidence 
establishing a nexus between the service-connected Crohn's 
disease and the veteran's currently diagnosed bilateral knee 
disability or her claimed left hand, left ankle, and left 
elbow disabilities, the Board finds that the veteran also has 
not presented valid secondary service connection claims.  See 
Wallin, 11 Vet. App. at 512.  As such, consideration of the 
former or revised § 3.310 is not required.  

The Board notes that, following in-service outpatient 
treatment in March 1981, an in-service examiner diagnosed 
"possible" chondromalacia patella of the left knee.  In 
June 2004, a VA examiner concluded that the veteran "may 
have" arthritis related to irritable bowel disease.  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Accordingly, even if the veteran's in-service 
treatment for possible left knee chondromalacia and the VA 
examiner's opinion that the veteran "may have" arthritis 
related to irritable bowel disease are viewed in the light 
most favorable to him, this evidence does not establish 
secondary service connection for any of the veteran's claimed 
disabilities.

Additional evidence in support of the veteran's secondary 
service connection claims for bilateral knee, left hand, left 
ankle, and left elbow disabilities is her own lay assertions.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that she has specialized education, training, or 
experience that would qualify her to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 30 percent 
for Crohn's disease is denied.

Entitlement to service connection for a bilateral knee 
disability, a left hand disability, a left ankle disability, 
and for a left elbow disability, each as secondary to 
service-connected Crohn's disease, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


